DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-6 and 12, 15-17, and 22 have been rejected.
Claim Objections
Claim 5 and 16 have a typo of a semicolon in “level; prediction” of the performing element.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 12, 15-17, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 4-6, 12, 15-17, and 22 are directed to a system/method. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards data manipulation and analysis of data as indicated in the TITLE (“ANALYZING PERFORMANCE OF MODELS TRAINED WITH VARYING CONSTRAINTS”). This is an abstract idea of organizing human activity. Claims recite “receiving data characterizing a set of models trained on a dataset using a set of resourcing level, the set of resourcing levels specifying a condition on outputs of models in the set of models; assessing, using the set of resourcing levels, performance of the set of models; determining, using the assessment, a feasible performance region, the feasible performance region associated each resourcing level in the set of resourcing levels with a model in the set of models…” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

Monopolization in Multiple Domains
Using the Spec. as a reference point and reading in light of the Spec., the Spec. does not limit the data manipulation to any field of use, nor is there any technical details such as inventive programming. For example, 0022 discloses medical applications with data related to “number of beds” in the hospital. Improving medical predictions is an improvement to a business process, not a technical process. In a different field of endeavor, 0027 discloses the application autonomous vehicles of a “self-driving car” with classes associated with red, green, and yellow lights of a traffic light. While a car has a tangible quality, the claims do not limit the scope to any field of use. Assuming arguendo, that the claims are limited to any field of endeavor, the Specification provides no technical details that link data analysis (ML/AI) to the technical features of the car in order to improve the functioning of the car. Put another way, the Spec. discloses disembodied mathematics. Further still, the data as input is not limited in any meaningful way per the first element (“receiving data characterizing”). For example, data as input may even extend to the analysis of animals. Spec. at 0002 (observing cats and dogs); see also 0047-0048 (generic hardware/software).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “displaying” the data merely uses a computer as a tool to perform an abstract idea. Specifically, the “displaying” the data performs the steps or functions of “receiving data characterizing a set of models trained on a dataset using a set of resourcing level, the set of resourcing levels specifying a condition on outputs of models in the set of models; assessing, using the set of resourcing levels, performance of the set of models; determining, using the assessment, a feasible performance region, the feasible performance region associated each resourcing level in the set of resourcing levels with a model in the set of models…” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The mathematical operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving data characterizing a set of models trained on a dataset using a set of resourcing level, the set of resourcing levels specifying a condition on outputs of models in the set of models; assessing, using the set of resourcing levels, performance of the set of models; determining, using the assessment, a feasible performance region, the feasible performance region associated each resourcing level in the set of resourcing levels with a model in the set of models…” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the “displaying” the data performs the steps or functions of “receiving data characterizing a set of models trained on a dataset using a set of resourcing level, the set of resourcing levels specifying a condition on outputs of models in the set of models; assessing, using the set of resourcing levels, performance of the set of models; determining, using the assessment, a feasible performance region, the feasible performance region associated each resourcing level in the set of resourcing levels with a model in the set of models…”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Dependent Claims
Dependent claims 4/15 touch on ensemble models which is mathematical in nature, 5/16 touch on constraints, and 6/17 touch on mathematical optimization. All these further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 12, 15-17, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Ghosh US-20170364831-A1 in view of (B) Ezick US-9684865-B1.
Regarding claims 1/12 Ghosh teaches training a model based on constraints using at least Model Repairing:
receiving data characterizing [model] trained on a dataset (Fig. 1 Item 106, Fig. 5A Items 506, 514; 0029 “train a model (M) 108”, 0035, 0043 “M=ML(D) (trained on some data set D)” (parenthetical in original), 0101-0102, 0103 (re-training); cf. 0044 (M to M*),) using a set of resourcing levels, the set of resourcing levels specifying a condition1 on outputs of model[] (Figs. 3A-B; see E1 infra; see also Fig. 1 Item 114; 0029 “trust-related constraints”)
(E1) Fig. 1 Item             
                ϕ
            
        ; 0044 discloses             
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ∈
                 
                M
                 
                s
                u
                c
                h
                 
                t
                h
                a
                t
                 
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ∈
                 
                F
                e
                a
                
                    
                        s
                    
                    
                        M
                    
                
                 
                 
                a
                n
                d
                 
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ⊨
                 
                ϕ
                 
            
        .
assessing, using the set of resourcing levels, performance2 of the…model[] (0062 “optimization problem”; see also 0044 minimizes the cost c(M, M*));
determining, using the assessment, a feasible performance region (Figs. 3A-3B Items Feas(M); 0044 “                    
                        
                            
                                F
                                e
                                a
                                s
                            
                            
                                M
                            
                        
                    
                ”, M to M*; see also 0026 “Model Repair”, 0034 (same)), the feasible performance region associating each resourcing level in the set of resourcing levels with a model…(0015 “modification to model M”, 0046 “retrained model is check[ed] [sic] to see if it satisfies the constraint.”); and
displaying the feasible performance region (Fig. 1 Item 117; 0036, 0037 “display could show the user which constraints were satisfied”).
Ghosh does not teach:
a set of models…
Looking to the scope of content of the combined references, Ezick is within the same field of endeavor of AI/ML. Relying on MPEP 2141(II)(C) (prior art solutions), Ezick seeks to solve similar mathematical problems within AI/ML as its inventive concept relates to constraints like Ghosh. Compare Ghosh Claim 1, element (f) (“trust-related constraint”) (emphasis added) with Ezick col. 1 ll. 20-30 (finding under FIELD OF INVENTION “constraint problem”) (emphasis added), claim 1, element “assigning” (“receive a constraint”) (same).
Ezick teaches a plurality of models with ensemble without changing the principle function of the primary reference:
a set of models (Fig. 1 Item 100 (ensemble), 126 (ensemble process), Fig. 2 Item 100 (same); col. 7 ll. 45-67 “ensemble configuration process”; see also col. 7 ll. 4-60 (explaining compatibility with “constraint problem 130”), col. 11 ll. 5-20 (explaining in detail weighting for ML for ensemble))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify constrain optimization teachings of Ghost with the ensemble methods of Ezick in by augmenting the training of Ghosh, which is based on a single model, with the ensemble training of Ezick in order to increase the likelihood of finding a solution. Ezick col. 2 ll. 38-47. 

Regarding claims 4/15 Ghosh teaches:
…using the feasible performance region (Figs. 3A-3B Items Feas(M); 0044 “                    
                        
                            
                                F
                                e
                                a
                                s
                            
                            
                                M
                            
                        
                    
                ”, M to M*; see also 0026 “Model Repair”, 0034 (same))…selecting the model associated with a first resourcing level in the set of resourcing levels in response to receiving the first resourcing level; and (0015 “modification to model M”, 0046 “retrained model is check[ed] [sic] to see if it satisfies the constraint.”)
Ghosh does not teach:
generating… an ensemble model, the ensemble model 
providing the ensemble model.
Ezick teaches:
generating… an ensemble model, the ensemble model (col. 11 ll. 30-50 (configuring “weights associated”), col. 1 ll. 55-67 (updating “revised scores”))
providing the ensemble model (col. 10 ll. 35-67 “For each solver [***] combining two or more”).

Regarding claims 5/16 Ghosh teaches:
receiving data characterizing the first resourcing level (Fig. 1 Item 114; 0029-0031 (disclosing                     
                        ϕ
                    
                ));
selecting, in response to receiving the first resourcing level (Fig. 1 Item 114; 0029-0031 (disclosing                     
                        ϕ
                    
                ))…the model associated with the first resourcing level in the set of resourcing levels; (Fig. 1 Item 106, Fig. 5A Items 506, 514; 0029 “train a model (M) 108”, 0035, 0043 “M=ML(D) (trained on some data set D)” (parenthetical in original); cf. 0044 (M to M*), 0101-0102, 0103 (re-training))
performing, using the model associated with the first resourcing level (see E1 infra), a prediction; and (0002-0004)
providing an output of the prediction (0002-0004, 0008 (improving controller)) performed by the model associated with the first resourcing level. (see E1 infra; see also Fig. 1 Item 114; 0029 “trust-related constraints”)
(E1) Fig. 1 Item             
                ϕ
            
        ; 0044 discloses             
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ∈
                 
                M
                 
                s
                u
                c
                h
                 
                t
                h
                a
                t
                 
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ∈
                 
                F
                e
                a
                
                    
                        s
                    
                    
                        M
                    
                
                 
                 
                a
                n
                d
                 
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ⊨
                 
                ϕ
                 
            
        .
Ghosh does not teach:
and by the ensemble model 
Ezick teaches:
and by the ensemble model (Fig. 1 Item 100 (ensemble), 126 (ensemble process), Fig. 2 Item 100 (same); col. 7 ll. 45-67 “ensemble configuration process”; see also col. 7 ll. 4-60 (explaining compatibility with “constraint problem 130”), col. 11 ll. 5-20 (explaining in detail weighting for ML for ensemble))…

Regarding claims 6/17 Ghosh teaches:
wherein each optimization function in the set of optimization (0058 (Model Repair), 0064-0067 (Data Repair)) functions characterizes respective metrics for evaluating the performance of the set of models; and
wherein the assessing further comprises: (0062 “optimization problem”; see also 0044 minimizes the cost c(M, M*))
evaluating, using the set of optimization functions, respective outputs (Fig. 2A-B; 0049-0050, 0062 “optimization problem”; see also 0044 minimizes the cost c(M, M*))…
Ghosh does not teach:
provided by respective models in the set of models.
Ezick teaches:
provided by respective models in the set of models (Fig. 1 Item 100 (ensemble), 126 (ensemble process), Fig. 2 Item 100 (same); col. 7 ll. 45-67 “ensemble configuration process”; see also col. 7 ll. 4-60 (explaining compatibility with “constraint problem 130”), col. 11 ll. 5-20 (explaining in detail weighting for ML for ensemble)).

Regarding claim 22 Ghosh teaches:
receiving data characterizing a dataset (Fig. 1 Item 106, Fig. 5A Items 506, 514; 0029 “train a model (M) 108”, 0035, 0043 “M=ML(D) (trained on some data set D)” (parenthetical in original), 0101-0102, 0103 (re-training); cf. 0044 (M to M*),), an optimization function (0062 “optimization problem”; see also 0044 minimizes the cost c(M, M*)), and a set of constraints specifying a condition on outputs of models…(see E1 infra; see also Fig. 1 Item 114; 0029 “trust-related constraints”);
(E1) Fig. 1 Item             
                ϕ
            
        ; 0044 discloses             
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ∈
                 
                M
                 
                s
                u
                c
                h
                 
                t
                h
                a
                t
                 
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ∈
                 
                F
                e
                a
                
                    
                        s
                    
                    
                        M
                    
                
                 
                 
                a
                n
                d
                 
                
                    
                        M
                    
                    
                        *
                    
                
                 
                ⊨
                 
                ϕ
                 
            
        .
training, using the optimization function (0062 “optimization problem”; see also 0044 minimizes the cost c(M, M*)) and the set of constraints (Fig. 1 Item 114; 0029 “trust-related constraints”)…
providing the…(Figs. 3A-3B Items Feas(M); 0044 “                    
                        
                            
                                F
                                e
                                a
                                s
                            
                            
                                M
                            
                        
                    
                ”, M to M*; see also 0026 “Model Repair”, 0034 (same));
wherein each constraint in the set of constraints is associated with at least one model in the (0015 “modification to model M”, 0046 “retrained model is check[ed] [sic] to see if it satisfies the constraint.”)….
Ghosh does not teach:
in a set of models…
Ezick teaches:
in a set of models (Fig. 1 Item 100 (ensemble), 126 (ensemble process), Fig. 2 Item 100 (same); col. 7 ll. 45-67 “ensemble configuration process”; see also col. 7 ll. 4-60 (explaining compatibility with “constraint problem 130”), col. 11 ll. 5-20 (explaining in detail weighting for ML for ensemble))  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jun Tao, Harvesting Design Knowledge From the Internet: High-Dimensional Performance Tradeoff Modeling for Large-Scale Analog Circuits, 2016 (Year: 2016) (reference for AI/ML for Circuit Testing)
Simplilearn, https://www.youtube.com/watch?v=prWyZhcktn4&t=38s, Youtube (Year: 2022)
Stanford, https://www.youtube.com/watch?v=-IO4fPO0rxk, Youtube (Year: 2022) (Examiner watched lectures on variable machine learning)
Stanford, Constraint Satisfaction Problems 2 - Definitions | Stanford CS221: AI (Autumn 2021), https://www.youtube.com/watch?v=uj5wCcHsSlA, Youtube (Year: 2021) (Examiner watched lecture)
Linkedin, Liang Zhu Principal Software (Year: 2022)
Ghosh, Model, Data and Reward Repair: Trusted Machine Learning for Markov Decision Processes (Year: 2018) (defining terms such as Model Repair)3
Popescu, An overview of machine learning techniques in constraint solving (Year: 2021) (constraint solving NPL)
PTHG 2021 Invited Talk "An Overview of Machine Learning Techniques in Constraint Solving", https://www.youtube.com/watch?v=WeIzkleeozY, Youtube (Year: 2022) (constraint solving lecture)
US_20030088492_A1 (ML reference)
US7408551 (Feasible Preference Region)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 Spec. (0004) discloses: “The set of constraints can specify a condition on outputs of models in a set of models.” See also Spec. at 0021, 0023, 0024 et seq.
        2 Spec. (0024) discloses: “assessing…optimizing on [] metrics.”
        3 Examiner notes that primary reference shares same author.